NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1058-18T2

STATE OF NEW JERSEY,

          Plaintiff-Appellant,

v.

LATESHA SAMPSON,

     Defendant-Respondent.
___________________________

                    Submitted May 30, 2019 – Decided June 12, 2019

                    Before Judges Alvarez and Reisner.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Middlesex County, Indictment No. 18-08-
                    1259.

                    Andrew C. Carey, Middlesex County Prosecutor,
                    attorney for appellant (Joie D. Piderit, Assistant
                    Prosecutor, of counsel and on the brief).

                    Leon Matchin, attorney for respondent.

PER CURIAM
      The State appeals from an order dated October 22, 2018, admitting

defendant to the Pretrial Intervention Program over the objection of the

prosecutor. After reviewing the record de novo, we affirm for the reasons stated

by the trial judge in his thorough written opinion issued with the order.

      Affirmed.




                                                                            A-1058-18T2
                                        2